Citation Nr: 1436250	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-50 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating prior to February 17, 2009, and a rating in excess of 10 percent from February 17, 2009, for residuals of hepatitis with abnormal liver function by history.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to a service-connected disability.

3.  Entitlement to service connection for arthritis of the right and left shoulders.

4.  Entitlement to service connection for arthritis of the right and left hips.

5.  Entitlement to service connection for arthritis of the right and left knees.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to May 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006, September 2008, May 2009, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The December 2006 rating decision denied service connection for an acquired psychiatric disorder, to include depression.  The Veteran filed a Notice of Disagreement (NOD) in April 2007.  The Agency of Original Jurisdiction (AOJ) issued a Statement of the Case (SOC) in May 2008.  In May 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The September 2008 rating decision denied entitlement to service connection for arthritis of the hips, knees, and shoulders.  The Veteran filed a NOD in February 2009.  The AOJ issued a SOC in November 2009.  In December 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The May 2009 rating decision confirmed and continued the noncompensable rating for the Veteran's service-connected residuals of hepatitis with abnormal liver function by history.  The Veteran filed a NOD in May 2009.  The AOJ issued a SOC in December 2009.  In December 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  During the pendency of the appeal, an August 2010 rating decision then granted an increased rating of 10 percent for the service-connected hepatitis, effective February 17, 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The January 2012 rating decision denied entitlement to service connection for hearing loss and tinnitus.  The Veteran filed a NOD in January 2012.  The AOJ issued a SOC in March 2014; and during that same month, the Veteran filed his Substantive Appeal (VA Form 9).  Thus, the Veteran perfected a timely appeal of these issues.

The RO in Los Angeles, California, currently has jurisdiction over the appeal.

The Veteran requested and was scheduled for a Board hearing in March 2011; however, he failed to report for that hearing.  38 C.F.R. § 20.704(d) (2011, 2013).

In December 2011 the Board remanded the appeal to the AOJ, which has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of entitlement to service connection for hearing loss and tinnitus are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2011 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal concerning the issue of entitlement to a compensable rating prior to February 17, 2009, and a rating in excess of 10 percent from February 17, 2009, for residuals of hepatitis with abnormal liver function by history, is requested.

2.  In a March 2011 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to a service-connected disability, is requested.

3.  In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for arthritis of the right and left shoulders, is requested.

4.  In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for arthritis of the right and left hips, is requested.

5.  In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for arthritis of right and left knees, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issue of entitlement to a compensable rating prior to February 17, 2009, and a rating in excess of 10 percent from February 17, 2009, for residuals of hepatitis with abnormal liver function by history, by the Veteran's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, including secondary to a service-connected disability, by the Veteran's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for arthritis of right and left shoulders, by the Veteran's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for arthritis of right and left hips, by the Veteran's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for arthritis of right and left knees, by the Veteran's representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In March 2011, the Veteran, by and through his representative, stated that he wished to withdraw the appeal concerning the issues of:  entitlement to a compensable rating prior to February 17, 2009, and a rating in excess of 10 percent from February 17, 2009, for residuals of hepatitis with abnormal liver function by history; and entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to a service-connected disability.

In March 2014, the Veteran, by an through his representative, stated that he wished to withdraw the appeal concerning the issue issues of: entitlement to service connection for arthritis of the right and left shoulders; entitlement to service connection for arthritis of the right and left hips; and entitlement to service connection for arthritis of the right and left knees.

Because the March 2011 and March 2014 statements have been accepted as the Veteran's withdrawal of the Substantive Appeal, and because the Veteran has withdrawn his appeal as to each of the aforementioned issues, see Tomlin v. Brown, 5 Vet. App. 355 (1993), the Board does not have jurisdiction to review the appeal concerning these issues, and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to a compensable rating prior to February 17, 2009, and a rating in excess of 10 percent from February 17, 2009, for residuals of hepatitis with abnormal liver function by history, is dismissed.

The appeal concerning the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, including secondary to a service-connected disability; entitlement to service connection for arthritis of right and left shoulders; entitlement to service connection for arthritis of right and left hips; and entitlement to service connection for arthritis of right and left knees, is dismissed.


REMAND

The May 2014 Substantive Appeal (VA Form 9) contains the Veteran's specific request for a Board videoconference hearing before a Veterans Law Judge at the local Regional Office, concerning the remaining issues of service connection for hearing loss and tinnitus.

The Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for such a hearing.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2013).  As the local Regional Office schedules videoconference hearings, a remand is necessary in order for the Veteran to be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at his local RO, before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


